Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered January 15, 1998, convicting defendant upon his plea of guilty of the crimes of conspiracy in the second degree and criminal possession of a controlled substance in the second degree (two counts).
Defense counsel seeks to be relieved from his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. We agree. The record discloses that defendant entered a knowing, voluntary and intelligent plea of guilty to one count of conspiracy in the second degree and two counts of criminal possession of a controlled substance in the second degree. He was sentenced, as a second felony offender, to a prison term of 9 to 18 years on the charge of conspiracy and two terms of 9 years to life on the two possession charges, all to run concurrently. His sentence is in accordance with the relevant statutory requirements and the negotiated plea. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.